               21-30070-hcm Doc#27 Filed 02/16/21 Entered 02/16/21 18:32:45 Main Document Pg 1 of 8

 Fill in this information to identify your case:

  Debtor 1                    Benjamin                Joe                Giron
                              First Name             Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)         First Name             Middle Name        Last Name

  United States Bankruptcy Court for the:                          Western District of Texas

  Case number                           21-30070                                                                                           ❑   Check if this is an
  (if known)                                                                                                                                   amended filing


Official Form 104
For Individual Chapter 11 Cases: List of Creditors Who Have the 20
Largest Unsecured Claims Against You and Are Not Insiders                                                                                                             12/15
If you are a individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are filing under Chapter 7, Chapter 12, or Chapter 13, do not fill out
this form. Do not include claims by anyone who is an insider. Insiders include your relatives; any general partners; relatives of any general partners; partnerships of
which you are a general partner; corporations of which you are an officer, director, person in control, or owner of 20 percent or more of their voting securities; and
any managing agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Also, do not include claims by secured creditors unless the
unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20 largest unsecured claims.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.



 Part 1: List the 20 Unsecured Claims in Order from Largest to Smallest. Do Not Include Claims by Insiders.

 1                                                            What is the nature of the claim?                        None                                      $116,546.12

     Internal Revenue Service                                 As of the date you file, the claim is: Check all that apply.
     Creditor's Name
                                                              ❑Contingent
     PO Box 7317                                              ❑Unliquidated
     Number          Street
                                                              ❑Disputed
     Philadelphia, PA 19101                                   ✔None of the above apply
                                                              ❑
     City                           State          Zip Code
                                                              Does the creditor have a lien on your property? Priority
                                                              ❑No
     Contact
                                                              ✔Yes.
                                                              ❑
                                                              Total claim (secured and unsecured):                           $116,546.12
     Contact phone                                            Value of security:                                –                  $0.00
                                                              Unsecured Claim:                                               $116,546.12

Official Form 104                           For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                               page 1
               21-30070-hcm Doc#27 Filed 02/16/21 Entered 02/16/21 18:32:45 Main Document Pg 2 of 8

 Debtor 1               Benjamin                Joe                     Giron                                                 Case number (if known) 21-30070
                        First Name               Middle Name             Last Name
                                                                                                                                                           Unsecured claim

 2                                                             What is the nature of the claim?                  Rental arrearage                                 $16,500.00

     Dr. Bernard Katz                                          As of the date you file, the claim is: Check all that apply.
     Creditor's Name
                                                               ❑Contingent
     6065 Hillcroft St. Ste 101                                ❑Unliquidated
     Number          Street
                                                               ❑Disputed
     Houston, TX 77081                                         ✔None of the above apply
                                                               ❑
     City                            State        Zip Code
                                                               Does the creditor have a lien on your property? Unsecured
                                                               ✔ No
                                                               ❑
                                                               ❑Yes.
     Contact

                                                               Total claim (secured and unsecured):
     Contact phone
                                                               Value of security:                                –
                                                               Unsecured Claim:


 3                                                             What is the nature of the claim?                      Credit Card                                  $10,434.98

     GECU/Government Employees Credit Union                    As of the date you file, the claim is: Check all that apply.
     Creditor's Name
                                                               ❑Contingent
     Attn: Bankruptcy                                          ❑Unliquidated
     Po Box 20998                                              ❑Disputed
     Number          Street                                    ✔None of the above apply
                                                               ❑
     El Paso, TX 79998-0998                                    Does the creditor have a lien on your property? Unsecured
     City                            State        Zip Code     ✔ No
                                                               ❑
                                                               ❑Yes.
     Contact                                                   Total claim (secured and unsecured):
                                                               Value of security:                                –
     Contact phone                                             Unsecured Claim:


 4                                                             What is the nature of the claim?                         None                                       $1,437.50

     VW Credit, Inc.                                           As of the date you file, the claim is: Check all that apply.
     Creditor's Name
                                                               ❑Contingent
     PO Box 3                                                  ❑Unliquidated
     Number          Street
                                                               ❑Disputed
     Hillsboro, OR 97123                                       ✔None of the above apply
                                                               ❑
     City                            State        Zip Code
                                                               Does the creditor have a lien on your property? Secured
                                                               ❑No
     Contact
                                                               ✔Yes.
                                                               ❑
                                                               Total claim (secured and unsecured):                           $10,012.50
     Contact phone                                             Value of security:                                –             $8,575.00
                                                               Unsecured Claim:                                                $1,437.50




Official Form 104                            For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                page 2
               21-30070-hcm Doc#27 Filed 02/16/21 Entered 02/16/21 18:32:45 Main Document Pg 3 of 8

 Debtor 1               Benjamin                Joe                     Giron                                                 Case number (if known) 21-30070
                        First Name               Middle Name             Last Name
                                                                                                                                                           Unsecured claim

 5                                                             What is the nature of the claim?                      Credit Card                                   $5,672.46

     American Express National Bank                            As of the date you file, the claim is: Check all that apply.
     Creditor's Name
                                                               ❑Contingent
     Becket & Lee LP                                           ❑Unliquidated
     Po Box 3001                                               ❑Disputed
     Number          Street                                    ✔None of the above apply
                                                               ❑
     Malvern, PA 19355-0701                                    Does the creditor have a lien on your property? Unsecured
     City                            State        Zip Code     ✔ No
                                                               ❑
                                                               ❑Yes.
     Contact                                                   Total claim (secured and unsecured):
                                                               Value of security:                                –
     Contact phone                                             Unsecured Claim:


 6                                                             What is the nature of the claim?                      Credit Card                                   $5,058.97

     Capital One (USA), N.A.                                   As of the date you file, the claim is: Check all that apply.
     Creditor's Name
                                                               ❑Contingent
     4514 N Santa Fe Ave                                       ❑Unliquidated
     Number          Street
                                                               ❑Disputed
     Oklahoma City, OK 73118                                   ✔None of the above apply
                                                               ❑
     City                            State        Zip Code
                                                               Does the creditor have a lien on your property? Unsecured
                                                               ✔ No
                                                               ❑
                                                               ❑Yes.
     Contact

                                                               Total claim (secured and unsecured):
     Contact phone
                                                               Value of security:                                –
                                                               Unsecured Claim:


 7                                                             What is the nature of the claim?                         None                                       $4,058.00

     TitleMax                                                  As of the date you file, the claim is: Check all that apply.
     Creditor's Name
                                                               ❑Contingent
     5690 Santa Teresita Dr. Ste 1A                            ❑Unliquidated
     Number          Street
                                                               ❑Disputed
     Santa Teresa, NM 88008                                    ✔None of the above apply
                                                               ❑
     City                            State        Zip Code
                                                               Does the creditor have a lien on your property? Secured
                                                               ❑No
     Contact
                                                               ✔Yes.
                                                               ❑
                                                               Total claim (secured and unsecured):                            $5,047.00
     Contact phone                                             Value of security:                                –              $989.00
                                                               Unsecured Claim:                                                $4,058.00




Official Form 104                            For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                page 3
               21-30070-hcm Doc#27 Filed 02/16/21 Entered 02/16/21 18:32:45 Main Document Pg 4 of 8

 Debtor 1               Benjamin                Joe                     Giron                                                 Case number (if known) 21-30070
                        First Name               Middle Name             Last Name
                                                                                                                                                           Unsecured claim

 8                                                             What is the nature of the claim?                                                                    $4,663.00

     Synchrony Bank
                                                               As of the date you file, the claim is: Check all that apply.
                                                               ❑Contingent
     Creditor's Name

     Attn: Bankruptcy Dept                                     ❑Unliquidated
     PO Box 965060                                             ❑Disputed
     Number          Street                                    ✔None of the above apply
                                                               ❑
     Orlando, FL 32896
                                                               Does the creditor have a lien on your property? Unsecured
     City                            State        Zip Code     ✔ No
                                                               ❑
                                                               ❑Yes.
     Contact
                                                               Total claim (secured and unsecured):
                                                               Value of security:                                –
     Contact phone                                             Unsecured Claim:


 9                                                             What is the nature of the claim?                      Credit Card                                   $4,578.67

     Portfolio Recovery Associates, LLC                        As of the date you file, the claim is: Check all that apply.
     Creditor's Name
                                                               ❑Contingent
     Po Box 12914                                              ❑Unliquidated
     Number          Street
                                                               ❑Disputed
     Norfolk, VA 23541-0914                                    ✔None of the above apply
                                                               ❑
     City                            State        Zip Code
                                                               Does the creditor have a lien on your property? Unsecured
                                                               ✔ No
                                                               ❑
                                                               ❑Yes.
     Contact

                                                               Total claim (secured and unsecured):
     Contact phone
                                                               Value of security:                                –
                                                               Unsecured Claim:


 10                                                            What is the nature of the claim?                      Credit Card                                   $4,578.00

     Synchrony Bank                                            As of the date you file, the claim is: Check all that apply.
     Creditor's Name
                                                               ❑Contingent
     Attn: Bankruptcy Dept                                     ❑Unliquidated
     PO Box 965060                                             ❑Disputed
     Number          Street                                    ✔None of the above apply
                                                               ❑
     Orlando, FL 32896                                         Does the creditor have a lien on your property? Unsecured
     City                            State        Zip Code     ✔ No
                                                               ❑
                                                               ❑Yes.
     Contact                                                   Total claim (secured and unsecured):
                                                               Value of security:                                –
     Contact phone                                             Unsecured Claim:




Official Form 104                            For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                page 4
             21-30070-hcm Doc#27 Filed 02/16/21 Entered 02/16/21 18:32:45 Main Document Pg 5 of 8

 Debtor 1              Benjamin                Joe                     Giron                                                 Case number (if known) 21-30070
                       First Name               Middle Name             Last Name
                                                                                                                                                          Unsecured claim

 11                                                           What is the nature of the claim?                                                                    $3,185.00

   CBNA
                                                              As of the date you file, the claim is: Check all that apply.
                                                              ❑Contingent
   Creditor's Name

   Attn: Centralized Bankruptcy                               ❑Unliquidated
   Po Box 790034                                              ❑Disputed
   Number           Street                                    ✔None of the above apply
                                                              ❑
   Saint Louis, MO 63179-0034
                                                              Does the creditor have a lien on your property? Unsecured
   City                             State        Zip Code     ✔ No
                                                              ❑
                                                              ❑Yes.
   Contact
                                                              Total claim (secured and unsecured):
                                                              Value of security:                                –
   Contact phone                                              Unsecured Claim:


 12                                                           What is the nature of the claim?                      Credit Card                                   $2,674.50

   LVNV Funding, LLC                                          As of the date you file, the claim is: Check all that apply.
   Creditor's Name
                                                              ❑Contingent
   Po Box 10587                                               ❑Unliquidated
   Number           Street
                                                              ❑Disputed
   Greenville, SC 29603-0587                                  ✔None of the above apply
                                                              ❑
   City                             State        Zip Code
                                                              Does the creditor have a lien on your property? Unsecured
                                                              ✔ No
                                                              ❑
                                                              ❑Yes.
   Contact

                                                              Total claim (secured and unsecured):
   Contact phone
                                                              Value of security:                                –
                                                              Unsecured Claim:


 13                                                           What is the nature of the claim?                                                                    $2,635.00

   Credit One Bank
                                                              As of the date you file, the claim is: Check all that apply.
                                                              ❑Contingent
   Creditor's Name

   PO Box 98872                                               ❑Unliquidated
                                                              ❑Disputed
   Number           Street

   Las Vegas, NV 89193                                        ✔None of the above apply
                                                              ❑
   City                             State        Zip Code
                                                              Does the creditor have a lien on your property? Unsecured
   Contact
                                                              ✔ No
                                                              ❑
                                                              ❑Yes.
                                                              Total claim (secured and unsecured):
   Contact phone
                                                              Value of security:                                –
                                                              Unsecured Claim:




Official Form 104                           For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                page 5
             21-30070-hcm Doc#27 Filed 02/16/21 Entered 02/16/21 18:32:45 Main Document Pg 6 of 8

 Debtor 1              Benjamin                Joe                     Giron                                                 Case number (if known) 21-30070
                       First Name               Middle Name             Last Name
                                                                                                                                                          Unsecured claim

 14                                                           What is the nature of the claim?                      Credit Card                                   $2,308.41

   Capital One (USA), N.A.                                    As of the date you file, the claim is: Check all that apply.
   Creditor's Name
                                                              ❑Contingent
   4514 N Santa Fe Ave                                        ❑Unliquidated
   Number           Street
                                                              ❑Disputed
   Oklahoma City, OK 73118                                    ✔None of the above apply
                                                              ❑
   City                             State        Zip Code
                                                              Does the creditor have a lien on your property? Unsecured
                                                              ✔ No
                                                              ❑
                                                              ❑Yes.
   Contact

                                                              Total claim (secured and unsecured):
   Contact phone
                                                              Value of security:                                –
                                                              Unsecured Claim:


 15                                                           What is the nature of the claim?                                                                    $1,822.00

   First National Bank/Legacy
                                                              As of the date you file, the claim is: Check all that apply.
                                                              ❑Contingent
   Creditor's Name

   Attn: Bankruptcy                                           ❑Unliquidated
   PO Box 5097                                                ❑Disputed
   Number           Street                                    ✔None of the above apply
                                                              ❑
   Sioux Falls, SD 57117-5097
                                                              Does the creditor have a lien on your property? Unsecured
   City                             State        Zip Code     ✔ No
                                                              ❑
                                                              ❑Yes.
   Contact
                                                              Total claim (secured and unsecured):
                                                              Value of security:                                –
   Contact phone                                              Unsecured Claim:


 16                                                           What is the nature of the claim?                                                                    $1,529.00

   CBUSASEARS
                                                              As of the date you file, the claim is: Check all that apply.
                                                              ❑Contingent
   Creditor's Name

   PO Box 6217                                                ❑Unliquidated
                                                              ❑Disputed
   Number           Street

   Sioux Falls, SD 57117                                      ✔None of the above apply
                                                              ❑
   City                             State        Zip Code
                                                              Does the creditor have a lien on your property? Unsecured
   Contact
                                                              ✔ No
                                                              ❑
                                                              ❑Yes.
                                                              Total claim (secured and unsecured):
   Contact phone
                                                              Value of security:                                –
                                                              Unsecured Claim:




Official Form 104                           For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                page 6
             21-30070-hcm Doc#27 Filed 02/16/21 Entered 02/16/21 18:32:45 Main Document Pg 7 of 8

 Debtor 1              Benjamin                Joe                     Giron                                                 Case number (if known) 21-30070
                       First Name               Middle Name             Last Name
                                                                                                                                                          Unsecured claim

 17                                                           What is the nature of the claim?                      Credit Card                                   $1,390.52

   Regional Management Corporation                            As of the date you file, the claim is: Check all that apply.
   Creditor's Name
                                                              ❑Contingent
   979 Batesville Road Ste B                                  ❑Unliquidated
   Number           Street
                                                              ❑Disputed
   Greer, SC 29651                                            ✔None of the above apply
                                                              ❑
   City                             State        Zip Code
                                                              Does the creditor have a lien on your property? Unsecured
                                                              ✔ No
                                                              ❑
                                                              ❑Yes.
   Contact

                                                              Total claim (secured and unsecured):
   Contact phone
                                                              Value of security:                                –
                                                              Unsecured Claim:


 18                                                           What is the nature of the claim?                                                                    $1,340.00

   Regional Financial
                                                              As of the date you file, the claim is: Check all that apply.
                                                              ❑Contingent
   Creditor's Name

   500 N Oregon                                               ❑Unliquidated
                                                              ❑Disputed
   Number           Street

   El Paso, TX 79901                                          ✔None of the above apply
                                                              ❑
   City                             State        Zip Code
                                                              Does the creditor have a lien on your property? Unsecured
   Contact
                                                              ✔ No
                                                              ❑
                                                              ❑Yes.
                                                              Total claim (secured and unsecured):
   Contact phone
                                                              Value of security:                                –
                                                              Unsecured Claim:


 19                                                           What is the nature of the claim?                                                                    $1,265.00

   Applied Bank
                                                              As of the date you file, the claim is: Check all that apply.
                                                              ❑Contingent
   Creditor's Name

   4700 Court                                                 ❑Unliquidated
                                                              ❑Disputed
   Number           Street

   Boca Raton, FL 33431                                       ✔None of the above apply
                                                              ❑
   City                             State        Zip Code
                                                              Does the creditor have a lien on your property? Unsecured
   Contact
                                                              ✔ No
                                                              ❑
                                                              ❑Yes.
                                                              Total claim (secured and unsecured):
   Contact phone
                                                              Value of security:                                –
                                                              Unsecured Claim:




Official Form 104                           For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                page 7
            21-30070-hcm Doc#27 Filed 02/16/21 Entered 02/16/21 18:32:45 Main Document Pg 8 of 8

Debtor 1             Benjamin                Joe                    Giron                                                 Case number (if known) 21-30070
                     First Name              Middle Name             Last Name
                                                                                                                                                       Unsecured claim

20                                                         What is the nature of the claim?                      Credit Card                                   $1,234.46

  Capital One (USA), N.A.                                  As of the date you file, the claim is: Check all that apply.
  Creditor's Name
                                                           ❑Contingent
  4514 N Santa Fe Ave                                      ❑Unliquidated
  Number          Street
                                                           ❑Disputed
  Oklahoma City, OK 73118                                  ✔None of the above apply
                                                           ❑
  City                             State       Zip Code
                                                           Does the creditor have a lien on your property? Unsecured
                                                           ✔ No
                                                           ❑
                                                           ❑Yes.
  Contact

                                                           Total claim (secured and unsecured):
  Contact phone
                                                           Value of security:                                –
                                                           Unsecured Claim:


Part 2: Sign Below



     Under penalty of perjury, I declare that the information provided in this form is true and correct.



 ✘                         /s/ Benjamin Joe Giron                      ✘
       Signature of Debtor 1                                                Signature of Debtor 2


       Date 02/16/2021                                                      Date
             MM/ DD/ YYYY                                                          MM/ DD/ YYYY
